49 N.Y.2d 898 (1980)
In the Matter of Fairbank Farms, Inc., et al., Appellants,
v.
Thaddeus Kasza et al., as Sales Tax Examiners of the New York Sales Tax Bureau, Respondents.
Court of Appeals of the State of New York.
Argued February 15, 1980.
Decided April 1, 1980.
Ralph J. Gregg and Philip John Szabla for appellants.
Robert Abrams, Attorney-General (Lawrence J. Logan and Shirley Adelson Siegel of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (69 AD2d 1001).